IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SUTTON          PLACE               NOT FINAL UNTIL TIME EXPIRES TO
ASSOCIATES,   LIMITED               FILE MOTION FOR REHEARING AND
PARTNERSHIP       d/b/a             DISPOSITION THEREOF IF FILED
SUNRISE APARTMENT and
EMMER    MANAGEMENT                 CASE NO. 1D15-0810
CORPORATION,

      Appellants,

v.

MINA PUGH, as Personal
Representative of the Estate of
DEOVAN PUGH, deceased,

      Appellee.

_____________________________/

Opinion filed February 2, 2016.

An appeal from the Circuit Court for Escambia County.
Edward P. Nickinson, III, Judge.

Scott A. Cole and Kathryn Smith of Cole, Scott & Kissane, P.A., Miami, for
Appellants.

James C. Blecke of the Haggard Law Firm, P.A., Coral Gables, for Appellee.



PER CURIAM.

      AFFIRMED.

WOLF, BILBREY, and WINOKUR, JJ., CONCUR.